As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. MUZINICH SHORT DURATION HIGH YIELD CORPORATE DEBT FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS: 57.9% Aerospace/Defense: 1.5% L-3 Communications Corp. $ 6.375%, 10/15/2015 $ Airlines: 1.6% Delta Air Lines, Inc. 9.500%, 9/15/20141 Apparel/Textiles: 0.5% Levi Strauss & Co. 8.875%, 4/1/2016 Broadcasting: 1.7% Sinclair Television Group 9.250%, 11/1/20171 Capital Goods: 1.7% Manitowoc, Inc. 9.500%, 2/15/2018 Consumer Products: 3.4% Easton-Bell Sports, Inc. 9.750%, 12/1/2016 Spectrum Brands, Inc. 9.500%, 6/15/2018 Diversified Financial Services: 4.7% GMAC, Inc. 6.750%, 12/1/2014 International Lease Financial Corp. 4.875%, 4/1/2015 Lender Processing Services, Inc. 8.125%, 7/1/2016 Diversified Media: 3.2% Clear Channel Holdings, Inc. 9.250%, 12/15/2017 Quebecor Media, Inc. 7.750%, 3/15/2016 Energy: 6.3% Forest Oil Corp. 8.500%, 2/15/2014 Newfield Exploration Co. 6.625%, 4/15/2016 Range Resources Corp. 8.000%, 5/15/2019 Sandridge Energy, Inc. 4.206%, 4/1/20142 Food & Drug Retail: 1.6% Ingles Markets, Inc. 8.875%, 5/15/2017 Gaming: 1.7% MGM Resorts International 10.375%, 5/15/2014 Healtcare: 3.0% HCA, Inc. 6.375%, 1/15/2015 Universal Hospital Services, Inc. 4.121%, 6/1/20152 Home Builders/Real Estate: 1.7% CB Richard Ellis Services, Inc. 11.625%, 6/15/2017 Hotels: 1.5% Host Marriott L.P. 6.750%, 6/1/2016 Leisure: 1.6% Speedway Motorsports, Inc. 8.750%, 6/1/2016 Metals/Mining: 3.1% Arch Coal, Inc. 8.750%, 8/1/2016 FMG Resources 7.000%, 11/1/20151 Paper: 1.7% Graphic Packaging International, Inc. 9.500%, 6/15/2017 Restaurants: 4.8% CKE Restaurants, Inc. 11.375%, 7/15/2018 Seminole Hard Rock Entertainment, Inc. 2.974%, 3/15/20141,2 Wendy's / Arby's Restaurants, LLC 10.000%, 7/15/2016 Services: 3.1% Aramark Corp. 8.500%, 2/1/2015 PHH Corp. 7.125%, 3/1/2013 Super Retail: 1.6% QVC, Inc. 7.125%, 4/15/20171 Telecommunications: 6.3% Frontier Communications Corp. 8.250%, 5/1/2014 Intelsat Jackson Holdings Ltd. 9.500%, 6/15/2016 Nextel Communications, Inc. 7.375%, 8/1/2015 SBA Telecommunications, Inc. 8.000%, 8/15/2016 Utilities: 1.6% NRG Energy, Inc. 7.375%, 1/15/2017 TOTAL CORPORATE BONDS (Cost $5,794,561) TOTAL INVESTMENTS IN SECURITIES: 57.9% (Cost $5,794,561) Other Assets in Excess of Liabilities: 42.1% TOTAL NET ASSETS: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2012, the value of these securities amounted to $790,875 or 7.9% of net assets. 2 Variable rate security; rate shown is the rate in effect on March 31, 2012. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments since the Fund does not have a full fiscal year. Muzinich Short Duration High Yield Corporate Debt Fund Summary of Fair Value Exposure at March 31, 2012 (Unaudited) The Muzinich Short Duration High Yield Corporate Debt Fund (the "Fund") utilizes variuos mthods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs mayinclude quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds ^ $
